DETAILED ACTION
Status of Claims

Applicant’s amendments and remarks in the reply filed 6/13/2022 have been acknowledged and entered.  Claims 1-9, 12-24, and 27 are pending. Claims 10, 11, 25, and 26 are canceled.  
Allowed Claims
Claims 1-9, 12-24, and 27 are allowed.  The following is an examiner’s statement of reasons for allowance: the reviewed prior art does not anticipate or fairly suggest the device or method for cleaning obstructions having all the features of the amended claims.  The closest prior art of record is that of Boyle, Jr. (US 2009/0188531) who teaches a device for clearing obstructions comprising a shuttle defining a tube passage and further having a first primary magnetic element aligned so that a first primary field of axis of a first primary magnetic field thereof is aligned substantially perpendicular to a longitudinal axis of said tube passage (Fig. 2; [0050]).  Boyle does not teach or suggest that the first primary magnetic element is adjustable between a first position remote from the tube passage and a second position proximate the tube passage, as required by Claims 1, 24, and 27.  Boyle does not teach or suggest the shuttle comprises a button operable to slidably adjust the first primary magnetic element within a first primary-magnet recess between a first position radially remote from the tube passage to a second position radially proximate the tube passage, as required by Claim 20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA CAMPBELL whose telephone number is (571)270-7382. The examiner can normally be reached Monday-Friday 9 AM- 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714